 

 

 

 

January 23, 2006

 

Steve Grover

East Greenville, PA

Dear Steve:

It is our great pleasure to inform you that you will be a participant in the
2006 Knoll, Inc. Incentive Compensation Program.

We need to do three things to succeed in 2006. Improve our gross margins,
continue to build on the sales and marketing initiatives that allowed us to gain
share in 2005 and diligently manage our spending.

Our success in 2006 will be a direct result of your ability to accomplish these
objectives and achieve $110.6M Knoll, Inc. operating profit. Additionally, your
award will be based on 95% MCCOT for NA Operations, North America Gross Profit
34.7% and meeting the Sr. Operations budget of $1.5M.

If you achieve this goal and Knoll earns an operating profit of $110.6M, you can
qualify for a total target incentive payment of $250,000.

This award is subject to our approval and that of the Knoll, Inc. Board of
Directors. You must be employed by Knoll on the date this award is distributed
in order to receive this incentive.

We have great confidence in your ability to help Knoll profitably grow and look
forward to being able to present you with your award in early 2007.

 

 

 

/s/ Kass /s/ Andrew Cogan

Kass Bradley Andrew Cogan